Citation Nr: 1045681	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable evaluation for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to December 
1974.

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
February 2009.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable evaluation for 
right ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Left ear hearing loss disability was not manifested during 
service or for many years after service, nor is left ear hearing 
loss otherwise causally or etiologically related to service.

2.  The Veteran's tinnitus is causally related to his active duty 
service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as an 
organic disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was reasonably incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated in May 2004.  

In March 2009, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection for left ear hearing loss, any questions as to the 
appropriate disability rating and effective dates to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records, post-service VA and private medical records are on file, 
as is a September 2004 VA examination report.  The examination 
report obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  

Left Ear Hearing Loss and Tinnitus

Legal Criteria & Factual Background

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a current disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to hearing loss and tinnitus 
due to exposure to artillery and heavy equipment during active 
service.  

A service Report of Medical History for entrance purposes dated 
in October 1970 reflects that the Veteran checked the 'no' box 
for hearing loss.  A Report of Medical Examination for entrance 
purposes dated in October 1970 reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
-10
-10
5
-
10

A Report of Medical Examination for periodic purposes dated in 
July 1973 reflects that the Veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
15
25
-
20

A Report of Medical History for discharge purposes dated in 
December 1974 reflects that the Veteran checked the 'no' box for 
hearing loss.  A Report of Medical Examination for discharge 
purposes dated in December 1974 reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
20
20

A Report of Medical Examination for Army Reserve enlistment 
purposes dated in March 1981 reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
10
15
40
60

Private treatment records from Dr. T.B. dated in January 1998 
reflect that speech recognition testing showed a score of 45 
percent for the left ear.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
35
50
55
90
75

The Veteran was diagnosed with left ear mild to profound sensory 
neural hearing loss consistent with noise exposure history, as 
well as moderate to severe tinnitus secondary to noise exposure.  

VA outpatient treatment records dated in March 2004 reflect that 
the Veteran complained of constant bilateral tinnitus and was 
diagnosed with sensorineural hearing loss.  Speech recognition 
testing showed a score of 56 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
LEFT
45
50
55
95
100

The Veteran underwent a VA examination in September 2004.  Speech 
recognition testing showed a score of 56 percent for the left 
ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
45
50
55
95
100

The examiner noted that the Veteran entered the service with 
normal hearing in the left ear and exited the service with normal 
hearing in the left ear.  The examiner noted that, based on two 
other audiograms, the Veteran's hearing loss progressed 
significantly between the dates of March 23, 1981 and January 6, 
1999, more than likely due to additional occupational noise 
exposure, predisposition due to a family history of hearing loss 
and the aging process.  The examiner noted that the Veteran 
failed to complain of tinnitus during active duty and a complaint 
of tinnitus was not documented in his medical records (prior to 
this claim), and therefore his tinnitus does not meet the 
criteria for service connection.  

In a VA examination addendum opinion dated in October 2004, the 
examiner stated that the Veteran could have entered service with 
tinnitus and tinnitus could have progressed during service.  The 
Veteran's significant change in hearing in both ears could have 
coincided with the onset of tinnitus.  Moreover, there is no 
documentation of tinnitus in service treatment records and a 
complaint of tinnitus was not documented in the Veteran's medical 
records prior to the claim.  The examiner stated that the 
September 2004 examination opinion was based on an audiometric 
evaluation dated in March 2004 that simply stated "constant 
bilateral tinnitus" with no specific date of onset.  Therefore, 
the examiner could not resolve the issue of etiology of tinnitus 
without resort to mere speculation.  

Left Ear Hearing Loss Analysis

The Board notes that the lack of any evidence of continuing left 
ear hearing loss for over 6 years between the period of active 
duty is itself evidence which tends to show that no left ear 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that left ear hearing loss 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from active service, and 
therefore service connection for left ear hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, the "absence" of evidence or "negative" evidence of 
any left ear hearing loss during service in this case is 
supported by affirmative evidence, consisting of several service 
audiological examinations which showed normal audiometric 
testing, including the December 1974 audiological examination for 
separation purposes.  Although the Veteran has asserted that his 
left ear hearing loss is due to acoustic trauma in service, the 
fact remains, however, that there is no record of complaints of 
hearing loss during service, and he has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of left ear 
hearing loss until March 1981.   

Furthermore, none of the aforementioned medical evidence links 
the Veteran's left ear hearing loss to his military service.  In 
fact, the September 2004 VA examiner specifically opined that the 
Veteran's left ear hearing loss is less likely than not due to 
service.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his left ear hearing loss is etiologically 
related to service or any service-connected disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds, that the determination of whether current left ear 
hearing loss is related to certain claimed events in service, a 
service-connected condition, or otherwise to service ending 6 
years prior to the first post-service evidence of such disability 
is not a matter susceptible to lay opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not 
a case in which the Veteran's lay beliefs alone can serve to 
establish an association between the claimed disability and 
either his military service or a service-connected condition, and 
the Board assigns greater probative weight to the opinion of the 
VA examiner.

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for left ear hearing loss and the claim must be 
denied.  Because there is a preponderance of the evidence against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus Analysis

Although tinnitus has been described as subjective, the Board 
views the medical evidence as showing that the Veteran currently 
suffers from tinnitus disability.  Indeed, private treatment 
records dated in January 1998 provide a diagnosis.  The essential 
question is whether the tinnitus is related to the noise exposure 
during service.  The Board finds it highly significant that 
service connection for right ear hearing loss has been 
established based on noise exposure during service.  The Veteran 
has stated that he has had ringing in the ears since service.  
Under the circumstances, the Board believes that the tinnitus 
issue also falls within the area of reasonable doubt contemplated 
by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable 
doubt is to be resolved in the Veteran's favor.  Entitlement to 
service connection for tinnitus is warranted on that basis.  

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case with regard to the tinnitus issue since 
there is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefits sought by 
the Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is granted. 




REMAND

The Board notes that the Veteran underwent a VA audiological 
examination in September 2004.  However, this examination did not 
address the effect of the Veteran's right ear hearing loss on his 
ability to work.  Accordingly, the Veteran should be afforded 
another audiological examination, to include a discussion of the 
effect of the Veteran's service-connected disability on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examination should 
include all indicated audiometric studies.

a) The examiner is requested to discuss 
whether the Veteran's right ear hearing 
loss renders the Veteran unable to engage 
in substantially gainful employment, and 
the examiner should describe the effect of 
right ear hearing loss on the Veteran's 
occupational functioning and daily 
activities, supporting such opinion with 
reference to manifested symptomatology and 
limitations.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefore, to 
include whether additional records and/or 
diagnostic studies would be helpful in 
providing an opinion, and/or whether the 
opinion(s) cannot be provided because the 
limits of medical knowledge have been 
exhausted.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


